

116 HR 8982 IH: FOMC Policy Responsibility Act
U.S. House of Representatives
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8982IN THE HOUSE OF REPRESENTATIVESDecember 16, 2020Mr. Hill of Arkansas introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Reserve Act to require the Federal Open Market Committee to establish interest rates on balances maintained at a Federal Reserve Bank by depository institutions.1.Short titleThis Act may be cited as the FOMC Policy Responsibility Act.2.Interest rates on balances maintained at a Federal Reserve Bank by depository institutions established by Federal Open Market CommitteeSubparagraph (A) of section 19(b)(12) of the Federal Reserve Act (12 U.S.C. 461(b)(12)(A)) is amended by inserting established by the Federal Open Market Committee after rate or rates.